DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rashad Morgan on 12/29/2021.

The application has been amended as follows: 

Claim 9. The preloaded stent graft delivery device of claim 1, wherein a spool is positioned within the interior surface of the one or more thumbhandles of the first section.  
Claim 10. The preloaded stent graft delivery device of claim 9, wherein the spool is positioned proximal to the ratchet assembly within the interior surface of the one or more thumbhandles of the first section.
Reasons for Allowance
The previous rejections have been withdrawn in light of applicant’s amendments made December 10, 2021.  The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1-4 and 7-10, the claimed limitation of:
“a trigger wire release assembly adjacent to the handle assembly comprising a first section and a second section releasably connected to the handle assembly and in communication with the capsule on the distal end of the nose cone dilator, the first section being rotatable about a longitudinal axis of the guidewire catheter, the first section of the trigger wire release assembly comprises one or more thumbhandles; 
a trigger wire having a distal end and a proximal end, the proximal end being arranged to selectively couple the trigger wire release assembly to a prosthesis, the distal end of the trigger wire coupled to the first section of the trigger wire assembly; 
a ratchet assembly disposed within an interior surface of the one or more thumbhandles of the first section of the trigger wire release assembly” is novel in the art. The relationship of the trigger wire release assembly and the ratchet assembly is unique, as the ratchet assembly is located within the one or more thumbhandles comprised within the first section rotatable about a longitudinal axis. The closest prior art of Ivancev et al. (US PGPub 2011/0307048) discloses a preloaded stent graft delivery device (Figures 1-16), but is silent to the ratchet assembly in a thumbhandle comprised within the rotatable first section about the longitudinal axis.
With regards to claims 11 and 14-16, the claimed limitation of:
“a trigger wire release assembly at the distal end of the guidewire catheter, the trigger wire release assembly comprising a rotatable section, the rotatable section being rotatable about a longitudinal axis of the guidewire catheter and comprising one or more thumbhandles; 

Reply to Office Action Dated: August 13, 2021a spool within the interior surface of the one or more thumbhandles of the rotatable section of the trigger wire release assembly, the spool positioned proximal to the ratchet assembly; 
a trigger wire having a distal end and a proximal end, the proximal end being arranged to selectively couple the trigger wire release assembly to a prosthesis, the distal end of the trigger wire coupled to the spool within the interior surface of the one or more thumbhandles of the rotatable section of the trigger wire assembly” is novel in the art. The relationship of the trigger wire release assembly and the ratchet assembly/spool is unique, as the ratchet assembly/spool is located within the one or more thumbhandles comprised within the rotatable section about a longitudinal axis. The closest prior art of Ivancev et al. (US PGPub 2011/0307048) discloses a preloaded stent graft delivery device (Figures 1-16), but is silent to the ratchet assembly/spool in a thumbhandle comprised within the rotatable section about the longitudinal axis.
With regards to claim 17, the claimed limitation of:
“a trigger wire release assembly at the distal end of the guidewire catheter, the trigger wire release assembly comprising a rotatable section and a releasable section distal to the rotatable section, the releasable section in communication with the capsule on the distal endReply to Office Action Dated: August 13, 2021 of the nose cone dilator, the rotatable section being rotatable about a longitudinal axis of the guidewire catheter and comprising one or more thumbhandles; 
a ratchet assembly disposed within an interior surface of the one or more thumbhandles of the rotatable section of the trigger wire release assembly, the ratchet assembly comprising a ratchet surface and a pawl engaged with the ratchet surface; 
a spool within the interior surface of the one or more thumbhandles of the rotatable section of the trigger wire release assembly, the spool positioned proximal to the ratchet assembly; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        12/28/2021

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771